Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 1 of 24                    PageID #: 29




                      IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAII


   DOUGLAS A. HIRANO, #87378-022,                  Civil. No. 20-00473 DKW-WRP

                   Plaintiff,                      ORDER DISMISSING COMPLAINT
                                                   WITH PARTIAL LEAVE TO AMEND,
          v.                                       DENYING MOTION FOR
                                                   PRELIMINARY INJUNCTION, AND
   SAND ISLAND TREATMENT                           DISMISSING MOTION FOR LAW
   CENTER, et al.,                                 LIBRARY TIME

                   Defendants.



         Before the Court is pro se Plaintiff Douglas A. Hirano’s (“Hirano”) Verified

  Complaint (“Complaint”) brought pursuant to Bivens v. Six Unknown Named

  Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the Federal Tort

  Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671–2680. ECF No. 1. Also, before the

  Court is Hirano’s Motion for Preliminary Injunction, ECF No. 7, and his Motion

  for Law Library Time, ECF No. 9. Hirano is currently incarcerated at the Federal

  Detention Center, Honolulu (FDC-Honolulu). He alleges that Defendants 1

  violated “the Constitution and laws of the United States” following his departure




         1Hirano names in their individual and official capacities the Sand Island Treatment
  Center, Kate McClory, the United States of America, the Walsh-Klein Foundation, Verizon
  Wireless, John Does 1-200, and Jane Roes 1-100. ECF No. 1 at PageID # 1–2.
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 2 of 24                      PageID #: 30




  from a residential treatment program at the Sand Island Treatment Center (“SITC”)

  in August 2020.2

           Hirano’s Complaint is DISMISSED for the many reasons set forth below.

  See 28 U.S.C. § 1915A(a)–(b). Because none of his claims survive mandatory

  screening, Hirano’s Motion for Preliminary Injunction is DENIED as moot.

  Further, his Motion for Law Library Time is DISMISSED for lack of jurisdiction.

  Hirano may file an amended pleading on or before January 29, 2021, as limited

  below.

                              I. STATUTORY SCREENING

         Because Hirano is a prisoner seeking relief against a government official, the

  Court screens his Complaint pursuant to 28 U.S.C. § 1915A(a). The Court must

  dismiss claims that are frivolous, malicious, fail to state a claim for relief, or seek

  damages from defendants who are immune from suit. See 28 U.S.C. § 1915A(b);

  Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 641 (9th Cir. 2018).

         Screening under 28 U.S.C. § 1915A(a) involves the same standard as that

  under Federal Rule of Civil Procedure 12(b)(6). See Wilhelm v. Rotman, 680 F.3d

  1113, 1121 (9th Cir. 2012). Rule 12(b)(6) is read in conjunction with Rule 8(a).

  Zixiang Li v. Kerry, 710 F.3d 995, 998–99 (9th Cir. 2013). Under Rule 8, a


         2
         Hirano paid the fees associated with this suit and is not proceeding in forma pauperis.
  See ECF Nos. 2, 6.

                                                 2
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 3 of 24               PageID #: 31




  complaint must contain a “short and plain statement of the claim showing that the

  pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations

  are not required, but a complaint must allege enough facts to provide both “fair

  notice” of the claim asserted and “the grounds upon which the claim rests.” Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 555 & n.3 (2007) (citation and quotation

  marks omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (stating that

  Rule 8’s pleading standard “demands more than an unadorned, the defendant

  unlawfully-harmed-me accusation”). “A pleading that offers ‘labels and

  conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not

  do.’” Iqbal, 556 U.S. at 678. Moreover, “[t]hreadbare recitals of the elements of a

  cause of action, supported by mere conclusory statements, do not suffice.” Id.

  Rule 8 “does not unlock the doors of discovery for a plaintiff armed with nothing

  more than conclusions.” Id. at 678–79.

        Under Rule 12(b)(6), a complaint must “contain sufficient factual matter,

  accepted as true, to state a claim to relief that is plausible on its face.” Id. at 678

  (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121. “A claim has facial

  plausibility when the plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.”

  Iqbal, 556 U.S. at 678. Although this plausibility standard is not akin to a

  “probability requirement,” it asks for “more than a sheer possibility that a

                                              3
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 4 of 24                   PageID #: 32




  defendant has acted unlawfully.” Id. “[W]here the well-pleaded facts do not

  permit the court to infer more than the mere possibility of misconduct, the

  complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

  relief.’” Id. at 679. Determining whether a complaint states a plausible claim for

  relief is “a context-specific task that requires the reviewing court to draw on its

  judicial experience and common sense.” Id.

         Pro se litigants’ pleadings must be liberally construed, and all doubts should

  be resolved in their favor. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). In

  dismissing for failure to state a claim, “a district court should grant leave to amend

  . . . unless it determines that the pleading could not possibly be cured by the

  allegation of other facts.” Yagman v. Garcetti, 852 F.3d 859, 863 (9th Cir. 2017).

                                   II. BACKGROUND 3

         A grand jury returned a six-count indictment against Hirano on September

  23, 1999. Cr. No. 99-00465 ACK, ECF No. 9. Hirano pleaded guilty to all six

  counts. Cr. No. 99-00465 ACK, ECF No. 49. Hirano was then sentenced to 262

  months’ imprisonment on five of the counts and twenty-four months’

  imprisonment on the remaining count, with all terms to run concurrently, Cr. No.




         3This  background is taken from the Complaint and Hirano’s federal criminal proceedings
  in United States v. Hirano, Cr. No. 99-00465 (D. Haw.). The court accepts the Complaint’s
  factual allegations as true and construes them in the light most favorable to Hirano. See
  Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014).
                                                4
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 5 of 24                      PageID #: 33




  99-00465 ACK, ECF No. 69. In addition to the term of imprisonment, Hirano’s

  sentence included a ten-year term of supervised release. 4 Id.

         Hirano commenced his term of supervised release on December 12, 2019.

  See Cr. No. 99-00465 ACK, ECF No. 118 at PageID # 393. On June 16, 2020, the

  court ordered Hirano to show cause why his supervised release should not be

  revoked. See Cr. No. 99-00465 ACK, ECF No. 127. Hirano admitted four

  violations of his conditions of supervision, see Cr. No. 99-00465 ACK, ECF No.

  130, but he requested to participate in a residential substance abuse treatment

  program at the Sand Island Treatment Center (“SITC”), 5 see Cr. No. 99-00465

  ACK, ECF No. 133. The court granted Hirano’s request, and he was released by

  the FDC-Honolulu to an SITC staff member on August 17, 2020. See Cr. No.

  99-00465 ACK, ECF Nos. 133, 134; see also ECF No. 1 at PageID # 2. The court

  held the violations of supervised release in abeyance pending Hirano’s completion

  of the residential treatment program. Cr. No. 99-00465 ACK, ECF No. 133.

  Defendant McClory, a probation officer with the United States Probation Office,

  supervised Hirano upon his release from the FDC-Honolulu. Id.; ECF No. 1 at

  PageID # 2.



         4Theterm of supervised release included ten years on two counts, and eight-, six-, five-,
  and one-year terms on the other counts, with all terms to run concurrently.

         5According to   Hirano, the Walsh-Klein Foundation “oversees” the SITC. ECF No. 1 at
  PageID # 2.
                                                  5
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 6 of 24                 PageID #: 34




         In his brief time at the SITC, Hirano filed numerous grievances alleging

  “breach of doctor patient confidentiality privilege,” “denial of recreation,” “denial

  of legal activities,” and “denial of receiving reading materials.” ECF No. 1 at

  PageID # 2. Hirano claims that he was “evicted” from the SITC on August 20,

  2020—that is, three days after he arrived. Id. According to Hirano, McClory

  directed the SITC to surveil him until she could obtain a warrant for his arrest. Id.

         Hirano alleges that “at least 20” SITC employees surveilled him twenty-four

  hours a day, for more than two days. Id. at PageID # 3. In addition to surveilling

  him, Hirano claims that the SITC and its employees: (1) made false statements to

  numerous businesses about his criminal history; (2) took a SIM card from his

  cellular phone and his two suitcases; (3) might have pointed a loaded firearm at

  him; (4) ordered a Verizon Wireless employee to disclose his phone number; (5)

  made “explicit derogatory comments” toward him; and (6) downloaded

  information from his SIM card and “sent it to cyber space.”6 ECF No. 1 at PageID

  ## 2–4.

         Hirano claims that: (1) all Defendants violated the Cruel and Unusual

  Punishment Clause of the Eighth Amendment; (2) all Defendants violated the

  substantive due process component of the Fifth Amendment; (3) the SITC and


         6Hiranowas rearrested on August 24, 2020. Cr. No. 99-00465 ACK, ECF No. 138. On
  November 9, 2020, the court revoked Hirano’s supervised release and sentenced him to eight
  months’ imprisonment. Cr. No. 99-00465 ACK, ECF No. 155.
                                               6
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 7 of 24            PageID #: 35




  Walsh-Klein Foundation violated the Establishment Clause of the First

  Amendment; (4) all Defendants violated the Fourth Amendment; (5) all

  Defendants committed acts or omissions constituting invasion of privacy, gross

  negligence, negligence, severe infliction of emotional trauma, intentional infliction

  of emotional distress, and negligent infliction of emotional distress; (6) McClory

  and the United States of America violated the Due Process Clause of the Fifth

  Amendment; (7) McClory and the United States of America failed to lead, train,

  instruct, supervise, and evaluate the SITC and its employees; (8) the United States

  is liable for the torts of its employees; (9) all Defendants violated the Due Process

  Clause of the Fifth Amendment by infringing on his “basic human rights”; (10) the

  SITC, one of its employees, and Verizon Wireless violated the Due Process Clause

  of the Fifth Amendment ; and (11) Verizon Wireless’s conduct constitutes invasion

  of privacy, gross negligence, negligence, negligent infliction of emotional distress,

  and intentional infliction of emotional distress. ECF No. 1 at PageID # 5–6.

        Hirano seeks injunctive relief, and compensatory and punitive damages

  totaling at least $85 million. Id. at PageID # 7.




                                            7
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 8 of 24            PageID #: 36




                                  III. DISCUSSION

  A. Hirano’s Bivens Claims

        1. Legal Framework

        In Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

  403 U.S. 388 (1971), the Supreme Court “recognized for the first time an implied

  right of action for damages against federal officers alleged to have violated a

  citizen’s constitutional rights.” Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017)

  (per curiam). Bivens involved a suit against individual federal agents who violated

  the Fourth Amendment’s prohibition against unreasonable searches and seizures.

  403 U.S. at 389–90. Since Bivens, the Supreme Court has expanded this implied

  cause of action twice. See Davis v. Passman, 442 U.S. 228 (1979) (suit under the

  Fifth Amendment’s Due Process Clause for gender discrimination by a United

  States Congressman); Carlson v. Green, 446 U.S. 14 (1980) (suit under the Eighth

  Amendment’s Cruel and Unusual Punishment Clause for failure to provide

  adequate medical treatment by federal prison officials). “These three cases—

  Bivens, Davis, and Carlson—represent the only instances in which the Court has

  approved of an implied damages remedy under the Constitution itself.” Ziglar v.

  Abbasi, 137 S. Ct. 1843, 1855 (2017).

        The Supreme Court “has made clear that expanding the Bivens remedy is

  now a ‘disfavored’ judicial activity.” Id. at 1857 (quoting Iqbal, 556 U.S. at 675).

                                            8
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 9 of 24                       PageID #: 37




  “This is in accord with the Court’s observation that it has ‘consistently refused to

  extend Bivens to any new context or new category of defendants.’” 7 Abbasi,

  137 S. Ct. at 1857 (quoting Malesko, 534 U.S. at 68). Indeed, the Court has

  suggested that “the analysis in [its] three Bivens cases might have been different if

  they were decided today.” Abbasi, 137 S. Ct. at 1856.

         In deciding whether a Bivens remedy is available, this Court first considers

  whether providing such a remedy is precluded by prior cases in which the Supreme

  Court or the Ninth Circuit has declined to recognize an implied right of action.

  Lanuza v. Love, 899 F.3d 1019, 1025 (9th Cir. 2018). If the claim is precluded,

  that is the end of the matter. If the claim is not precluded, the Court then applies a

  two-step test.

         At step one, the Court determines whether the plaintiff is seeking a Bivens

  remedy in a new context. Ioane v. Hodges, 939 F.3d 945, 951 (9th Cir. 2018).

  The context is new “[i]f the case is different in a meaningful way from previous



         7The  Court declined to create a Bivens remedy in the following cases: a First
  Amendment suit against a federal employer, Bush v. Lucas, 462 U.S. 367, 390 (1983); a
  race-discrimination suit against military officers, Chappell v. Wallace, 462 U.S. 296, 297 (1983);
  a substantive due process suit against military officers, United States v. Stanley, 483 U.S. 669,
  671–72 (1987); a procedural due process suit against Social Security officials, Schweiker v.
  Chilicky, 487 U.S. 412, 414 (1988); a procedural due process suit against a federal agency for
  wrongful termination, FDIC v. Meyer, 510 U.S. 471, 473–74 (1994); an Eighth Amendment suit
  against a private prison operator, Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63 (2001); a due
  process suit against officials from the Bureau of Land Management, Wilkie v. Robbins, 551 U.S.
  537, 547–548, 562 (2007); an Eighth Amendment suit against prison guards at a private prison,
  Minneci v. Pollard, 565 U.S. 118, 120 (2012); and a Fifth Amendment suit against Department
  of Justice officials, Abbasi, 137 S. Ct. at 1860–63.
                                                  9
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 10 of 24               PageID #: 38




   Bivens cases decided by [the Supreme Court].” Abbasi, 137 S. Ct. at 1859. A case

   might differ in a meaningful way because of, among other things, the rank of the

   officers involved, the constitutional right at issue, the generality or specificity of

   the official action, the extent of judicial guidance as to how an officer should

   respond to the problem or emergency to be confronted, the statutory or other legal

   mandate under which the officer was operating, the risk of disruptive intrusion by

   the Judiciary into the functioning of other branches, or the presence of potential

   special factors that previous Bivens cases did not consider. Id. at 1860.

         If the plaintiff is seeking a Bivens remedy in a new context, then the Court

   proceeds to the second step. At step two, the Court may extend Bivens only if two

   conditions are met.

         “First, the plaintiff must not have any other adequate alternative remedy.”

   Ioane, 939 F.3d at 951. “[I]f there is an alternative remedial structure present in a

   certain case, that alone may limit the power of the Judiciary to infer a new Bivens

   cause of action.” Abbasi, 137 S. Ct. at 1858. “‘Alternative remedial structures can

   take many forms, including administrative, statutory, equitable, and state law

   remedies.” Vega v. United States, 881 F.3d 1146, 1154 (9th Cir. 2018).

         “Second, there cannot be any ‘special factors’ that lead [the court] to believe

   that Congress, instead of the courts, should be the one to authorize a suit for money

   damages.” Ioane, 939 F.3d at 951 –52 (internal quotation marks omitted).

                                              10
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 11 of 24             PageID #: 39




   Although the Supreme Court has yet to define the term, “special factors,” it has

   explained that “the inquiry must concentrate on whether the Judiciary is well

   suited, absent congressional action or instruction, to consider and weigh the costs

   and benefits of allowing a damages action to proceed.” Abbasi, 137 S. Ct. at 1857–

   58.

         2. Claims against the United States

         Hirano names the United States of America as a defendant. ECF No. 1 at

   PageID #1. In a suit against the United States, there cannot be a right to money

   damages without a waiver of sovereign immunity. Gilbert v. DaGrossa, 756 F.2d

   1455, 1458 (9th Cir. 1985) (“It is well settled that the United States is a sovereign,

   and, as such, is immune from suit unless it has expressly waived such immunity

   and consented to be sued.”). “Bivens does not provide a means of cutting through

   the sovereign immunity of the United States itself.” Arnsberg v. United States,

   757 F.2d 971, 980 (9th Cir. 1985); Pereira v. U.S. Postal Service, 964 F.2d 873,

   876 (9th Cir. 1992). To the extent Hirano attempts Bivens claims against the

   United States, they are DISMISSED with prejudice.

         3. Claims against private entities

         Hirano also names as defendants the SITC, the Walsh-Klein Foundation, and

   Verizon Wireless. ECF No. 1 at PageID # 1–2. The purpose of Bivens is to deter

   “individual federal officers from committing constitutional violations[.]” Malesko,

                                            11
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 12 of 24               PageID #: 40




   534 U.S. at 70; see Reid v. United States, 825 F. App’x 442, 444 (9th Cir. 2020)

   (“A claim for damages based on individualized mistreatment by rank-and-file

   federal officers is . . . what Bivens was meant to address.”). “[T]he threat of suit

   against an individual’s employer [is] not the kind of deterrence contemplated by

   Bivens.” Malesko, 534 U.S. at 70. Bivens, therefore, does not extend to suits

   against federal agencies, Meyer, 510 U.S. at 483–86, or private entities, Malesko,

   534 U.S. at 70–71.

         Because the SITC, the Walsh-Klein Foundation, and Verizon Wireless are

   private entities, any Bivens claim against them is DISMISSED with prejudice. See

   Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (concluding

   that plaintiff could not hold private corporation liable under Bivens); Kandi v.

   Mgmt. & Training Corp., 778 F. App’x 462, 462 (9th Cir. 2019) (“[A] Bivens

   claim may not be brought against a private corporation.”); Riggio v. Bank of Am.

   Nat’l Trust & Sav. Ass’n, 31 F. App’x 505–06 (9th Cir. 2002) (“There is no private

   right of action for damages against private entities that are alleged to have engaged

   in constitutional deprivations, even if they are acting under color of federal law.”).

         4. Claims Against Defendants in their Official Capacities

         Hirano states that “[e]ach Defendant is sued individually, and in their

   official capacities.” ECF No. 1 at PageID #2. “There is no such animal as a

   Bivens suit against a public official tortfeasor in his or her official capacity.”

                                              12
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 13 of 24              PageID #: 41




   Solida v. McKelvey, 820 F.3d 1090, 1094–95 (9th Cir. 2016) (internal quotation

   marks and citation omitted). “[A] Bivens action can be maintained against a

   defendant in his or her individual capacity only, and not in his or her official

   capacity.” Consejo de Desarrollo Economico de Mexicali, A.C. v. United States,

   482 F.3d 1157 (9th Cir. 2007) (internal quotation marks omitted and alteration in

   original). “This is because a Bivens suit against a defendant in his or her official

   capacity would merely be another way of pleading an action against the United

   States, which would be barred by the doctrine of sovereign immunity.” Id. Any

   Bivens claim against Defendants in their official capacities is DISMISSED with

   prejudice.

         5. Request for Injunctive Relief

         Hirano states that he seeks injunctive relief. ECF No. 1 at PageID # 7.

   Specifically, he seeks an order requiring Defendants to stop sharing information

   from his SIM card, and to return the SIM card, his suitcase, shoulder bag, and

   watch. Id. As the Ninth Circuit has held, however, “relief under Bivens does not

   encompass injunctive and declaratory relief where . . . the equitable relief sought

   requires official government action.” Solida, 820 F.3d at 1093. Hirano’s request

   for injunctive relief is DISMISSED with prejudice. See Schulze v. Fed. Bureau of

   Prisons, Civ. No. 20-00188 DKW-WRP, 2020 WL 2841882, at * (D. Haw. June 1,

   2020) (“Bivens is both inappropriate and unnecessary for claims seeking equitable

                                             13
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 14 of 24                          PageID #: 42




   relief against actions by the federal government because, by definition, Bivens suits

   are individual capacity suits for damages and cannot be used to enjoin official

   government action.”).

          6. Claims against private employee of the SITC

          Hirano makes various allegations against a private employee of the SITC,

   John Doe. 8 See ECF No. 1 at PageID # 2. The Supreme Court has not foreclosed

   the possibility of a Bivens remedy against private actors, see Vega, 881 F.3d at

   1153, and the Ninth Circuit has said that “the private status of the defendant will

   not serve to defeat a Bivens claim, provided that the defendant engaged in federal

   action,” Schowengerdt v. Gen. Dynamics Corp., 823 F.2d 1328, 1337–38 (9th Cir.

   1987).

          The Ninth Circuit applies “similar tests to determine whether federal action

   exists to support a Bivens claim or to determine whether State action will permit a

   § 1983 cause of action.” Morse v. N. Coast Opportunities, Inc., 118 F.3d 1338,



          8The   Federal Rules of Civil Procedure do not authorize or prohibit the use of fictitious
   parties, although Rule 10 requires a plaintiff to include the names of all parties in his complaint.
   Fed. R. Civ. P. 10(a). “Doe Defendants” are disfavored, however, because it is effectively
   impossible for the United States Marshal to serve an anonymous defendant. See Gillespie v.
   Civiletti, 629 F.2d 637, 642 (9th Cir. 1980) (“As a general rule, the use of ‘John Doe’ to identify
   a defendant is not favored.”). A plaintiff may refer to unknown defendants as Defendant John
   Doe 1, John Doe 2, John Doe 3, and so on, but he must allege specific facts showing how each
   particular Doe Defendant violated his rights. A plaintiff may then use the discovery process to
   obtain the names of Doe Defendants and seek leave to amend to name those defendants, unless it
   is clear that discovery will not uncover their identities, or that the complaint will be dismissed on
   other grounds. See Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999).

                                                   14
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 15 of 24                          PageID #: 43




   1343 (9th Cir. 1997). In either scenario, a private actor’s conduct must be “fairly

   attributable” to the government. Id. at 1340. The Ninth Circuit has identified four

   different tests for determining when private actors may be involved in government

   action such that they may be held liable for civil rights violations: (1) public

   function; (2) joint action; (3) governmental compulsion or coercion; and (4)

   governmental nexus.9 Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th Cir. 2003).

          Hirano has not alleged sufficient facts linking John Doe’s conduct to the

   government under any of these tests. Hirano claims that John Doe ordered a

   Verizon Wireless employee to disclose his telephone number, directed the same

   employee to access his SIM card, and ordered the Verizon employee to extract

   information from the card. ECF No. 1 at PageID # 3. Hirano further claims that

   John Doe then sent the information obtained from Verizon “to cyber space.” Id.

   These allegations, even if true, implicate the conduct of employees of two private

   entities without any assertion of governmental involvement or influence. It is




          9Under   the public function test, a defendant is a governmental actor if he or she was
   endowed “with powers or functions governmental in nature.” Kirtley, 326 f.3d at 1093. Under
   the joint action test, a defendant is a governmental actor if the government insinuated itself into a
   position of interdependence with the private entity such that the private actor became a joint
   participant in the challenged activity. Id. Under the compulsion test, a defendant is a
   governmental actor if he or she acted under the coercive influence or significant encouragement
   of the government. Id. at 1093. Under the nexus test, a defendant is a state actor if there was a
   close nexus between the government and the challenged action. Id. at 1094–95.

                                                   15
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 16 of 24               PageID #: 44




   difficult to see, then, how any of this conduct could be “fairly attributable” to the

   government.

         Although Hirano claims that McClory instructed the SITC to surveil him,

   ECF No. 1 at PageID # 2, the Complaint does not plausibly allege that McClory

   directed John Doe to engage in the complained-of conduct, authorized him to do

   so, or was even aware that John Doe acted in the manner alleged. Hirano’s

   statement that John Doe was a “de facto agent[] of the United States Probation

   Office and the United States Marshals” is conclusory and does not provide the

   factual basis to show that John Doe’s alleged misconduct was “fairly attributable”

   to the federal government. See Iqbal, 556 U.S. at 678 (“A pleading that offers

   ‘labels and conclusions’ . . . will not do.”).

         Because the Complaint does not plausibly allege that John Doe’s conduct

   was “fairly attributable” to the federal government, any Bivens claim against him is

   DISMISSED with leave to amend. See Kulkarni v. Upasani, 659 F. App’x 937,

   940–41 (9th Cir. 2016) (“[The plaintiff] failed to make the necessary link between

   the individuals and the government, without which a purely private individual

   cannot be held liable for violating his constitutional rights under . . . Bivens.”).

         7. Claims against McClory

         Hirano names one federal officer in the Complaint, Defendant McClory.

   ECF No. 1 at PageID # 1. “[A] Bivens claim is brought against the individual

                                              16
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 17 of 24                    PageID #: 45




   official for his or her own acts, not the acts of others.” Abbasi, 137 S. Ct. at 1860;

   Lanuza, 899 F.3d at 1028. As the Supreme Court has stated, “[b]ecause vicarious

   liability is inapplicable to Bivens . . . suits, a plaintiff must plead that each

   Government-official defendant, through the official’s own individual actions, has

   violated the Constitution.” Iqbal, 556 U. S. at 676; Starr v. Baca, 652 F.3d 1202,

   1206 (9th Cir. 2011).

          Hirano claims that the SITC and its employees: (1) made false statements to

   businesses about his criminal history; (2) took a SIM card from his cellular phone

   and his two suitcases; (3) might have pointed a loaded firearm at him; (4) ordered a

   Verizon Wireless employee to disclose his phone number; (5) made “explicit

   derogatory comments” toward him; and (6) downloaded information from his SIM

   card and “sent it to cyber space.” ECF No. 1 at PageID ## 2–4.

          The Complaint does not plausibly allege that McClory personally

   participated in, directed, or caused Hirano to suffer a constitutional injury.

   Although Hirano claims that McClory instructed the SITC to surveil him, he does

   not allege that she was personally involved in any unconstitutional conduct. Nor

   does he allege that McClory was even aware of such conduct. The Complaint

   fails, therefore, to allege plausible claims based on McClory’s “own misconduct.”

   See Iqbal, 556 U.S. at 677 (“[E]ach Government official, his or her title

   notwithstanding, is only liable for his or her own misconduct.”).

                                               17
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 18 of 24              PageID #: 46




         Hirano’s claims against McClory are DISMISSED with leave to amend. See

   West v. City of Mesa, 708 F. App’x 288, 292 (9th Cir. 2017) (concluding that

   district court properly dismissed Bivens claim where plaintiff failed to allege

   defendants’ personal involvement in alleged unconstitutional conduct); Sosbee v.

   U.S. Dep’t of Justice, 14 F. App’x 926, 927 (9th Cir. 2001) (“The district court did

   not err in dismissing [plaintiff’s] claims against the individual defendants in their

   individual capacities because [plaintiff] did not allege their personal involvement

   in the constitutional deprivation, or a sufficient causal connection between their

   wrongful conduct and the constitutional violation.”).

   B. Hirano’s FTCA claims

         The FTCA provides that the United States shall be liable, to the same extent

   as a private party, “for injury or loss of property, or personal injury or death caused

   by the negligent or wrongful act or omission of any employee of the Government

   while acting within the scope of his office or employment.” 28 U.S.C.

   § 1346(b)(1); see also 28 U.S.C. § 2674 (“The United States shall be liable,

   respecting the provisions of this title relating to tort claims, in the same manner and

   to the same extent as a private individual under like circumstances [.]”). The

   FTCA waives the United States’ sovereign immunity for tort claims against the

   federal government in cases where a private individual would have been liable




                                             18
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 19 of 24             PageID #: 47




   under “the law of the place where the act or omission occurred.” 28 U.S.C.

   § 1346(b)(1).

         A tort action cannot be brought against the United States, however, “unless

   the claimant shall have first presented the claim to the appropriate Federal agency

   and his claim shall have been finally denied by the agency in writing and sent by

   certified or registered mail.” 28 U.S.C. § 2675(a); Redlin v. United States, 921

   F.3d 1133, 1136 (9th Cir. 2019). An administrative claim is deemed exhausted

   once the relevant agency finally denies it in writing, or if the agency fails to make a

   final disposition of the claim within six months of the claim’s filing. 28 U.S.C.

   § 2675(a); D.L. by and through Junio v. Vassilev, 858 F.3d 1242, 1244 (9th Cir.

   2017).

         This exhaustion requirement “is a jurisdictional prerequisite to the bringing

   of a suit under the FTCA . . . and, as such, should be affirmatively alleged in the

   complaint.” Gillespie v. Civiletti, 629 F.2d 637, 640 (9th Cir. 1980). “A district

   court may dismiss a complaint for failure to allege this jurisdictional prerequisite.”

   Id.; see also Hoapili v. Enoki, Civ. No. 17-00384 SOM-KJM, 2017 WL 4106074,

   at *1 (D. Haw. Sept. 12, 2017) (concluding that possible claim under the FTCA

   was deficient because pleading failed to allege exhaustion of administrative

   remedies).




                                             19
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 20 of 24            PageID #: 48




         Hirano does not allege in the Complaint that he exhausted his administrative

   remedies. Moreover, even if Hirano filed such an administrative claim, he has not

   shown that the claim was denied or that six months have passed since it was filed.

   His FTCA claims are DISMISSED without prejudice. See Mendoza v. United

   States, 661 F. App’x 501, 501–02 (9th Cir. 2016) (“The district court properly

   dismissed [former federal prisoner’s] FTCA claim for lack of subject matter

   jurisdiction because Mendoza failed to allege administrative exhaustion under the

   FTCA.”).

   C. Hirano’s Motion for Preliminary Injunction

         Hirano moves the court for a preliminary injunction. ECF No. 7. He asks

   the Court to order Defendants “to preserve any and all evidence in this action[.]”

   Id. at PageID # 22. Because the Complaint is dismissed in its entirety, Hirano’s

   Motion for Preliminary Injunction is DENIED as moot.

   D. Hirano’s Motion for Law Library Time

         Hirano moves the Court for an order requiring FDC-Honolulu to allow him

   “two additional hours [of] out-of-cell time” each day “to engage in legal

   activities.” ECF No. 9 at PageID ## 26–27.

         This Court lacks jurisdiction to issue an order against FDC-Honolulu

   officials because they are not parties to this case. See Zepeda v. INS, 753 F.2d 719,

   727 (9th Cir. 1983) (noting that a federal court “may not attempt to determine the

                                            20
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 21 of 24             PageID #: 49




   rights of persons not before the court”); see also Patten v. Stone, 623 F. App’x 893,

   894 (9th Cir. 2015) (concluding that district court did not abuse its discretion in

   denying prisoner’s request for increased access to the law library because prison

   officials were not parties to the action).

         Moreover, absent unusual and compelling circumstances absent here, federal

   courts generally are discouraged from interfering with day-to-day prison

   administration decisions. See Turner v. Safley, 482 U.S. 78, 84–86 (1987)

   (“Running a prison is an inordinately difficult undertaking that requires expertise,

   planning, and the commitment of resources, all of which are peculiarly within the

   province of the legislative and executive branches of government.”); Wright v.

   Rushen, 642 F.2d 1129, 1132 (9th Cir. 1981) (noting the Supreme Court’s

   admonition that courts should “avoid enmeshing themselves in minutiae of prison

   operations in name of the Constitution”). Here, there is no allegation that Hirano is

   being prevented from accessing legal materials or the law library, or that any

   current legal restrictions are anything other than reasonable. An order requiring

   FDC-Honolulu officials to provide Hirano with an additional two hours outside his

   cell each day would be particularly intrusive into prison operations at a time when

   many prisoners want access to the law library and officials are attempting to deal

   with the COVID-19 pandemic in the prison setting. Hirano’s Motion for Law

   Library Time is DISMISSED for lack of jurisdiction.

                                                21
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 22 of 24            PageID #: 50




                               IV. LEAVE TO AMEND

         Hirano may file an amended complaint on or before January 29, 2021 to

   cure the deficiencies in his Complaint identified above. If Hirano elects to file an

   amended complaint, he must comply with the Federal Rules of Civil Procedure and

   the Local Rules for the United States District Court for the District of Hawaii.

   Local Rule 10.4 requires that an amended complaint be complete in itself without

   reference to any prior pleading. An amended complaint will supersede the

   preceding complaint. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008

   (9th Cir. 2015). An amended complaint must be short and plain, comply with Fed.

   R. Civ. P. 8, and be submitted on the court’s prisoner civil rights form. See LR

   99.2(a) (“All prisoner complaints . . . shall be signed under penalty of perjury and

   legibly written or typewritten on approved court forms[.]”). Defendants not

   renamed and claims not realleged in an amended complaint may be deemed

   voluntarily dismissed. See Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir.

   2012) (en banc).

                                 V. 28 U.S.C. § 1915(g)

         If Hirano fails to file an amended complaint or is unable to amend his claims

   to cure their deficiencies, this dismissal may count as a “strike” under 28 U.S.C.

   § 1915(g). Under this “3-strikes” provision, a prisoner may not bring a civil action

   or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915,

                                            22
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 23 of 24           PageID #: 51




         if the prisoner has, on 3 or more prior occasions, while incarcerated or
         detained in any facility, brought an action or appeal in a court of the
         United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted,
         unless the prisoner is under imminent danger of serious physical
         injury.

   28 U.S.C. § 1915(g).

                                 VI. CONCLUSION

         (1) Hirano’s Bivens claims against the United States of America, Sand Island

   Treatment Center, Walsh-Klein Foundation, and Verizon Wireless are

   DISMISSED with prejudice.

         (2) Hirano’s Bivens claims against Defendants in their official capacities are

   DISMISSED with prejudice.

         (3) Hirano’s request for injunctive relief is DISMISSED with prejudice.

         (4) Hirano’s Bivens claims against John Doe and McClory are DISMISSED

   with leave to amend.

         (5) Hirano’s FTCA claims against the United States of America are

   DISMISSED with leave to amend.

         (6) Hirano’s Motion for Preliminary Injunction is DENIED as moot.

         (7) Hirano’s Motion for Law Library Time is DISMISSED for lack of

   jurisdiction.




                                           23
Case 1:20-cv-00473-DKW-WRP Document 10 Filed 01/06/21 Page 24 of 24               PageID #: 52




         (8) Hirano may file an amended complaint, consistent with this Order, on or

   before January 29, 2021. Failure to file an amended complaint by January 29,

   2021 may result in the dismissal of this action with prejudice.

         (9) The Clerk is directed to send Hirano a blank prisoner civil rights

   complaint form to facilitate his compliance with the directions in this Order.

         IT IS SO ORDERED.

         Dated: January 6, 2021 at Honolulu, Hawaii.


                                             /s/ Derrick K. Watson
                                             Derrick K. Watson
                                             United States District Judge




   Douglas A. Hirano v. Sand Island Treatment Ctr.; Civil No. 20-00473 DKW-
   WRP; ORDER DISMISSING COMPLAINT WITH PARTIAL LEAVE TO
   AMEND, DENYING MOTION FOR PRELIMINARY INJUNCTION, AND
   DISMISSING MOTION FOR LAW LIBRARY TIME




                                            24
